                  UNITED STATES DISTRICT COURT
                    DISTRICT OF CONNECTICUT


ANTHONY W. ROGERS,              :
     Plaintiff,                 :
                                :
    v.                          :    Case No. 3:18cv1687(AWT)
                                :
ALEXANDER TOLNAY, ET AL.        :
     Defendants.                :


      RULING ON MOTION FOR RECONSIDERATION [Doc.#10]

    On October 11, 2018, the plaintiff, Anthony W. Rogers,

an inmate currently housed at the Garner Correctional

Institution in Newtown, Connecticut, filed a complaint pro

se pursuant to 42 U.S.C. § 1983 seeking damages against

five Norwalk Police Department (“NPD”) officials (Detective

Alexander Tolnay, Sergeant Arthur Weisgerber, Sergeant N.

Alicea, Lieutenant Ernest Vitarbo, and Chief Harry

Rilling), three state prosecutors (James Bernardi, David I.

Cohen, and Joseph Valdes), and one state public defender

(John Walkley).   Compl. [Doc.#1].   The plaintiff claimed

that the defendants violated his rights under the United

States Constitution and Connecticut Constitution by

fabricating evidence, failing to disclose and/or present

exculpatory evidence, and failing to otherwise follow

proper police protocol during the investigation and

prosecution of his state criminal case.    Id.
    The court dismissed the complaint on October 30, 2018

after concluding that the plaintiff’s claims were barred by

Heck v. Humphrey, 512 U.S. 477 (1994).     See Initial Review

Order [Doc.#8].     Under Heck, where a judgment in favor of a

plaintiff would necessarily implicate the validity of his

conviction or length of sentence, a cause of action under §

1983 is not cognizable unless the plaintiff can show that

his underlying “conviction or sentence had been reversed on

direct appeal, declared invalid by a state tribunal

authorized to make such a determination, or called into

question by the issuance of a federal writ of habeas

corpus.”   Heck, 512 U.S. at 487.   It appeared that the

plaintiff previously raised his § 1983 claims in a state

habeas corpus petition, which was denied, and the denial

was upheld on appeal.    See Initial Review Order at 3

(citing Rogers v. Commissioner of Correction, 174 Conn.

App. 120, 165 A.3d 264, cert. denied, 327 Conn. 929, 171

A.3d 455 (2017)).    Because the plaintiff did not show that

his criminal convictions had been reversed, invalidated, or

called into question by federal writ of habeas corpus, the

court ruled that it lacked jurisdiction over his claims.

    On November 14, 2018, the plaintiff filed the instant

motion for reconsideration of the court’s Initial Review

Order.   He contends that Heck does not bar his claims for

                                2
unlawful arrest and due process because (1) he has already

served his sentence for two of his convictions and (2) the

claims do not implicate his murder conviction, the sentence

for which he is still serving.   Id. at 2-3.   The court does

not agree.

    A motion for reconsideration “generally will be denied

unless the moving party can point to controlling decisions

or data that the court overlooked—-matters, in other words,

that might reasonably be expected to alter the conclusion

reached by the court.” Shrader v. CSX Transp., Inc., 70

F.3d 255, 257 (2d Cir. 1995). “[T]he function of a motion

for reconsideration is to present the court with an

opportunity to correct ‘manifest errors of law or fact to

consider newly discovered evidence.’” LoSacco v. City of

Middletown, 822 F. Supp. 870, 876-77 (D. Conn. 1993)

(quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d

246, 251 (7th Cir. 1987), aff’d, 33 F.3d 50 (2d Cir.

1994)). “[A] motion for reconsideration may not be used to

plug gaps in an original argument or to argue in the

alternative once a decision has been made.” Horsehead

Resource Dev. Co., Inc. v. B.U.S. Envtl. Serv., Inc., 928

F. Supp. 287, 289 (S.D.N.Y. 1996) (internal citations and

quotations omitted).



                             3
    The plaintiff has not cited any precedent, and the

court is not aware of any, supporting the position that

Heck does not bar § 1983 claims challenging a criminal

conviction once the litigant has finished serving his

sentence for that conviction.       Even if the plaintiff has

finished serving his sentence for two of his convictions, a

ruling in his favor would nevertheless impugn the validity

of those convictions because his claims pertain to the

state’s investigation and his criminal trial.       See

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (state

prisoner’s § 1983 action is barred no matter what relief

sought, no matter the target of prisoner’s suit, if success

in action would necessarily demonstrate invalidity of

conviction or duration); see also Marshall v. U.S. Postal

Inspection Service, No. 3:08-CV-1889 (JCH), 2016 WL

10571889, at *5 (D. Conn. Nov. 7, 2016) (“[w]rongful arrest

or prosecution, if proven, would invalidate any conviction

resulting from that arrest or prosecution”).       Indeed, to

prevail on a claim of unlawful arrest, a plaintiff must

show that the prosecution against him terminated in his

favor.   See McKay v. East Hartford Police Department, No.

3:16-CV-01954 (JAM), 2017 WL 4247383, at *3 (D. Conn. Sep.

25, 2017).   Thus, the fact that the plaintiff already

finished serving his sentence on two of the convictions

                                4
implicated by his claims does not exempt his claim from the

holding in Heck.

    The plaintiff’s argument that his claims only

implicate his “murder trial” and not his “murder

conviction” lacks merit.    His claims that the defendants

fabricated evidence, failed to disclose and/or present

exculpatory evidence, and failed to conduct a proper

investigation directly implicate the investigation, trial

and verdict in his criminal case.    The injury for which the

plaintiff seeks redress is the convictions that were a

result of the defendants’ alleged actions before and during

his trial.   A ruling in his favor on any of these claims

would necessarily call into question the validity of those

convictions.

    Finally, Allen v. McCurry, 449 U.S. 90 (1980) and

Haring v. Prosise, 462 U.S. 306 (1983), cases upon which

the plaintiff relies, were decided before Heck and do not

support his position.    In Allen, 449 U.S. at 104-05, the

Supreme Court reversed a decision that the plaintiff’s

inability to obtain federal habeas corpus relief on his

Fourth Amendment claims rendered the collateral estoppel

doctrine inapplicable.   The Court held that federal courts

must afford deference to state court judgments deciding

issues of federal rights notwithstanding the enactment of §

                               5
1983.     In Haring, 462 U.S. at 316-17, the Supreme Court

held that collateral estoppel would not bar a § 1983 claim

regarding an unconstitutional search, which was not decided

in the plaintiff’s state criminal proceedings.    While it is

true that Heck does not necessarily bar Fourth Amendment

claims for unlawful searches, see McKitchen v. Brown, 481

F.3d 89, 102 (2d Cir. 2007), there is no claim for an

unlawful search stated in this plaintiff’s complaint, nor

are there any factual allegations to support such a claim.

                              ORDER

    Based on the foregoing, the plaintiff has not shown

that there are controlling decisions or data that the court

overlooked that might reasonably be expected to alter the

court’s decision to dismiss the complaint.     The plaintiff’s

§ 1983 claims are barred by Heck and the case remains

dismissed.     The motion for reconsideration [Doc.#10] is

DENIED.

    It is so ordered.

    Signed this 5th day of December 2018 at Hartford,

Connecticut.



                                ____________/s/AWT____________
                                         Alvin W. Thompson
                                   United States District Judge



                                6
